ACCEPTED
                                                                                                                                   14-14-00462-CV
                                                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                                                                HOUSTON, TEXAS
                                                                                                                               8/6/2015 2:10:43 PM
                                                                                                                             CHRISTOPHER PRINE
                                                                                                                                            CLERK




                                                                                                            FILED IN
                                                                                                     14th COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                August 6, 2015                                        8/6/2015 2:10:43 PM
                                                                                                     CHRISTOPHER A. PRINE
                                                                                                              Clerk


FOURTEENTH COURT OF APPEALS                                                     VIA ELECTRONIC FILING
301 Fannin Street
Houston, Texas 77002-2066
ATTN: Christopher A. Prine

Re:   Case No. 14-14-00462-CV; The State of Texas v. Treeline Partners, Ltd.; In
      the Fourteenth Court of Appeals, Houston, Texas.

Dear Mr. Prine:

On July 30, 2015, Appellee Treeline filed a letter addressing the recent opinion of
State v. KNA Partners, No. 01-14-00723-CV, 2015 WL 4603385 (Tex. App.—Hous.
[1st Dist.] July 30, 2015, no pet. h.). Appellant State files this letter to respond to
Treeline’s letter. Please distribute this letter to Justices Christopher, Brown and Wise.

While the State raised a similar issue in KNA, the judgment language in KNA is
significantly different from the judgment language in this case. In KNA, the judgment
language made title to the acquired property subject to the restoration of nine access
driveways. See KNA, 2015 WL 4603385, at *1. Unlike the case before this Court, the
KNA judgment did not grant the property owner a legal property right to driveways
in specific locations and widths. The KNA court found that the issue in that case was
moot because deleting the trial court’s requirement that the State restore driveways
would have no practical legal effect since the driveways had already been completed.
In this case, deleting the complained of language will have a practical legal effect
because it will undo the improper grant of a legal property right to driveways in
specific locations and specific widths.

The Court should also note that the KNA judgment involves the same property owner
counsel, and the same trial court, as in this case, but the KNA judgment was not
signed until May 29, 2014, approximately two and a half months after the judgment
date in this case, and almost two months after the State filed a motion to modify the

        Post Office Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattorneygeneral.gov
judgment in this case. Compare Brief of Appellant State of Texas, Appendix A, No.
01-14-00723-CV, 2015 WL 4603385, available at
http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=6614c428-2
bfc-4007-b886-896c7345f677&coa=coa01&DT=Brief&MediaID=8a35655c-bf8f-
4a56-868e-1f12c2981454, with CR 904–21, and 2nd Supp CR 4–12. Notably, the
KNA judgment, entered after the judgment in this case, did not grant a legal right to
driveways in specific locations and widths, but simply made passage of title subject
to the restoration of driveways.

                                                  Sincerely,

                                                  /S/ Susan Desmarais Bonnen
                                                  Susan Desmarais Bonnen, AAG
                                                  State Bar No. 05776725
                                                  susan.bonnen@texasattorneygeneral.gov
SDB/lfs

cc:   Marie R. Yeates                             via email and E-Service
      Richard L. Rothfelder                       via email and E-Service
      Catherine Smith                             via email and E-Service
      Leslie Taylor                               via email and E-Service




          Post Office Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattorneygeneral.gov